                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   KIM COZZENS, JESSE GOLDEN,
   JESSICA HINTON, URSULA MAYES,
   SARA UNDERWOOD, and TIFFANY
   TOTH GRAY,
                                      Civil No. 17-11535 (NLH/JS)
                Plaintiffs,
                                      ORDER
         v.

   DAVEJOE RE, LLC, DAVEJOE,
   LLC, and MONKEYTOES, LLC
   d/b/a KASHMIR GENTLEMEN’S
   CLUB,

                Defendants.


     For the reasons expressed in the Court’s Opinion filed

today,

     IT IS on this      11th    day of        February      , 2019

     ORDERED that Plaintiffs’ Motion for Default Judgment as to

all Defendants [12] be, and the same hereby is, GRANTED as to

liability; and it is further

     ORDERED that Plaintiffs shall file a supplemental brief

concerning damages within thirty (30) days of this Order; and it

is further

     ORDERED that a final judgment shall be entered after the

Court’s consideration of Plaintiffs’ supplemental submission.



                                      s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.
